Name: Council Decision of 7 March 2011 on the conclusion of a Protocol between the European Community, the Swiss Confederation and the Principality of Liechtenstein on the accession of the Principality of Liechtenstein to the Agreement between the European Community and the Swiss Confederation concerning the criteria and mechanisms for establishing the State responsible for examining a request for asylum lodged in a Member State or in Switzerland
 Type: Decision
 Subject Matter: European construction;  international affairs;  international law;  Europe
 Date Published: 2011-06-18

 18.6.2011 EN Official Journal of the European Union L 160/37 COUNCIL DECISION of 7 March 2011 on the conclusion of a Protocol between the European Community, the Swiss Confederation and the Principality of Liechtenstein on the accession of the Principality of Liechtenstein to the Agreement between the European Community and the Swiss Confederation concerning the criteria and mechanisms for establishing the State responsible for examining a request for asylum lodged in a Member State or in Switzerland (2011/351/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 78(2)(e), in conjunction with Article 218(6)(a) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) Following the authorisation given to the Commission on 27 February 2006, negotiations with the Swiss Confederation and the Principality of Liechtenstein of a Protocol on the accession of the Principality of Liechtenstein to the Agreement between the European Community and the Swiss Confederation concerning the criteria and mechanisms for establishing the State responsible for examining a request for asylum lodged in a Member State or in Switzerland (hereinafter referred to as the Protocol) have been finalised. (2) In accordance with the Decision of the Council of 28 February 2008, and subject to its conclusion at a later date, the Protocol was signed on behalf of the European Community, on 28 February 2008. (3) As a consequence of the entry into force of the Treaty of Lisbon on 1 December 2009, the European Union has replaced and succeeded the European Community. (4) The Protocol should be approved. (5) In accordance with Article 3 of the Protocol on the position of the United Kingdom and Ireland in respect of the Area of Freedom, Security and Justice, annexed to the Treaty on European Union and the Treaty on the Functioning of the European Union, these Member States are taking part in the adoption and application of this Decision. (6) In accordance with Articles 1 and 2 of the Protocol on the position of Denmark, annexed to the Treaty on European Union and the Treaty on the Functioning of the European Union, Denmark is not taking part in the adoption of this Decision and is not bound by it or subject to its application, HAS ADOPTED THIS DECISION: Article 1 The Protocol between the European Community, the Swiss Confederation and the Principality of Liechtenstein on the accession of the Principality of Liechtenstein to the Agreement between the European Community and the Swiss Confederation concerning the criteria and mechanisms for establishing the State responsible for examining a request for asylum lodged in a Member State or in Switzerland and the declarations annexed thereto are approved on behalf of the European Union. The text of the Protocol, its Final Act and related Declarations are attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person empowered to deposit on behalf of the Union the instrument of approval provided for in Article 8(1) of the Protocol, in order to express the consent of the Union to be bound, and to make the following notification: As a consequence of the entry into force of the Treaty of Lisbon on 1 December 2009, the European Union has replaced and succeeded the European Community and from that date exercises all rights and assumes all obligations of the European Community. Therefore, references to the European Community  in the Protocol as well as in the Agreement are, where appropriate, to be understood as to the European Union . Article 3 This Decision shall enter into force on the day of its adoption. Article 4 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 7 March 2011. For the Council The President CZOMBA S. FINAL ACT The plenipotentiaries of the EUROPEAN COMMUNITY and of the SWISS CONFEDERATION and of the PRINCIPALITY OF LIECHTENSTEIN, hereinafter referred to as the Contracting Parties meeting in Brussels on the twenty-eighth day of February in the year 2008 for the signature of the Protocol between the European Community, the Swiss Confederation and the Principality of Liechtenstein on the accession of the Principality of Liechtenstein to the Agreement between the European Community and the Swiss Confederation concerning the criteria and mechanisms for establishing the State responsible for examining a request for asylum lodged in a Member State or in Switzerland, have adopted the Protocol. The plenipotentiaries of the Contracting Parties have taken note of the following Declarations listed below and annexed to this Final Act:  Common Declaration of the Contracting Parties on a close dialogue,  Declaration by Liechtenstein on Article 5(3),  Joint Declaration on joint meetings of the Mixed Committees. Ã Ã ° Ã Ã ²ÃÃ ¾Ã ¿Ã µÃ ¹Ã Ã ºÃ °Ã Ã ° Ã ¾Ã ±Ã Ã ½Ã ¾Ã Ã  Por la Comunidad Europea Za EvropskÃ © spoleÃ enstvÃ ­ For Det EuropÃ ¦iske FÃ ¦llesskab FÃ ¼r die EuropÃ ¤ische Gemeinschaft Euroopa Ã henduse nimel Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ ® Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã ± For the European Community Pour la CommunautÃ © europÃ ©enne Per la ComunitÃ europea Eiropas Kopienas vÃ rdÃ  Europos bendrijos vÃ rdÃ  az EurÃ ³pai KÃ ¶zÃ ¶ssÃ ©g rÃ ©szÃ ©rÃ l GÃ §all-KomunitÃ Ewropea Voor de Europese Gemeenschap W imieniu WspÃ ³lnoty Europejskiej Pela Comunidade Europeia Pentru Comunitatea EuropeanÃ  Za EurÃ ³pske spoloÃ enstvo Za Evropsko skupnost Euroopan yhteisÃ ¶n puolesta PÃ ¥ Europeiska gemenskapens vÃ ¤gnar Ã Ã ° Ã Ã ¾Ã ½Ã Ã µÃ ´Ã µÃÃ °Ã Ã ¸Ã  Ã ¨Ã ²Ã µÃ ¹Ã Ã °ÃÃ ¸Ã  Por la ConfederaciÃ ³n Suiza Za Ã vÃ ½carskou konfederaci For Det Schweiziske Forbund FÃ ¼r die Schweizerische Eidgenossenschaft Ã veitsi KonfÃ ¶deratsiooni nimel Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã »Ã ²Ã µÃ Ã ¹Ã ºÃ ® Ã £Ã Ã ½Ã ¿Ã ¼Ã ¿Ã ÃÃ ¿Ã ½Ã ´Ã ¯Ã ± For the Swiss Confederation Pour la ConfÃ ©dÃ ©ration suisee Per la Confederazione svizzera Ã veices KonfederÃ cijas vÃ rdÃ  Ã veicarijos Konfederacijos vardu A SvÃ ¡jci Ã llmszÃ ¶vetsÃ ©g rÃ ©szÃ ©rÃ l GÃ §all-Konfederazzjoni Ã »vizzera Voor de Zwitserse Bondsstaat W imieniu Konfederacji Szwajcarskiej Pela ConfederaÃ §Ã £o SuiÃ §a Pentru ConfederaÃ ia ElveÃ ianÃ  Za Ã vajÃ iarsku konfederÃ ¡ciu Za Ã vicarsko konfederacijo Sveitsin valaliiton puolesta FÃ ¶r Schweiziska edsfÃ ¶rbundet Ã Ã ° Ã Ã ½Ã Ã ¶eÃ Ã Ã ²Ã ¾ Ã Ã ¸xÃ eÃ ½Ã aÃ ¹Ã ½ Por el Principado de Liechtenstein Za LichtenÃ ¡tejnskÃ © knÃ ­Ã ¾ectvÃ ­ For FyrstendÃ ¸mmet Liechtenstein FÃ ¼r das FÃ ¼rstentum Liechtenstein Liechtensteini VÃ ¼rstiriigi nimel Ã Ã ¹Ã ± Ã o Ã Ã Ã ¹Ã ³Ã ºÃ ¹ÃÃ ¬Ã o Ã oÃ Ã Ã ¹Ã Ã Ã µÃ ½Ã Ã Ã ¬Ã ¹Ã ½ For the Principality of Liechtenstein Pour la PrincipautÃ © de Liechtenstein Per il Principato del Liechtenstein LihtenÃ ¡teinas Firstistes vÃ rdÃ  LichtenÃ ¡teino KunigaikÃ ¡tystÃ s vardu A Liechtensteini HercegsÃ ©g rÃ ©szÃ ©rÃ l GÃ §all-PrinÃ ipat ta Liechtenstein Voor het Vorstendom Liechtenstein W imieniu KsiÃstwa Liechtensteinu Pelo Principado do Liechtenstein Pentru Principatul Liechtenstein Za LichtenÃ ¡tajnskÃ © knieÃ ¾atstvo Za KneÃ ¾evino LihtenÃ ¡tajn Liechtensteinin ruhtinaskunnan puolesta FÃ ¶r FurstendÃ ¶met Liechtenstein COMMON DECLARATION OF THE CONTRACTING PARTIES ON A CLOSE DIALOGUE The Contracting Parties stress the importance of a close, productive dialogue between all parties participating in the implementation of the provisions listed in Article 2(1) of this Protocol. In accordance with Article 3(1) of the Agreement between the European Community and Switzerland, at Mixed Committee meetings with a view to holding exchanges of views with Switzerland, the Commission will invite experts from the Member States to hear experts from Liechtenstein on all the matters dealt with in the Agreement between the European Community and Switzerland. The Contracting Parties note that the Member States are prepared to accept this invitation and to take part in these exchanges of views with Liechtenstein on all the matters dealt with in the Agreement between the European Community and Switzerland. DECLARATION BY LIECHTENSTEIN ON ARTICLE 5(3) (Time limit for accepting new developments in the Dublin/Eurodac acquis) The maximum time limit of 18 months laid down in Article 5(3) covers both the approval and the implementation of the act or measure. It includes the following stages:  the preparatory stage,  the parliamentary procedure,  the referendum deadline of 30 days,  where applicable the referendum (organisation and voting),  the sanctioning of the ruling prince. The Government of Liechtenstein shall inform the Council and the Commission without delay of the completion of each of the stages. The Government of Liechtenstein undertakes to use every means at its disposal to ensure that the abovementioned stages are completed as swiftly as possible. JOINT DECLARATION ON JOINT MEETINGS OF THE MIXED COMMITTEES The delegation of the European Commission, The delegations representing the Governments of the Republic of Iceland and the Kingdom of Norway, The delegation representing the Government of the Swiss Confederation, The delegation representing the Government of the Principality of Liechtenstein, Note that Liechtenstein accedes to the Mixed Committee established by the Agreement between the European Community and the Swiss Confederation concerning the criteria and mechanisms for establishing the State responsible for examining a request for asylum lodged in a Member State or in Switzerland via a Protocol to this Agreement. Have decided to organise the meetings of the Joint Committees, established by the Agreement between the European Community and Iceland and Norway concerning the criteria and mechanisms for establishing the State responsible for examining a request for asylum lodged in a Member State or in Iceland or Norway, on the one hand, and the Agreement between the European Community and the Swiss Confederation concerning the criteria and mechanisms for establishing the State responsible for examining a request for asylum lodged in a Member State or in Switzerland as complemented by the Protocol on the accession of Liechtenstein, on the other hand, jointly. Note that holding these meetings jointly calls for a pragmatic arrangement regarding the office of presidency of such meetings when that presidency is to be held by the associated States according to the Agreement between the European Community and the Swiss Confederation concerning the criteria and mechanisms for establishing the State responsible for examining a request for asylum lodged in a Member State or Switzerland as complemented by the Protocol on the accession of Liechtenstein or the Agreement between the European Community and the Republic of Iceland and the Kingdom of Norway concerning the criteria and mechanisms for establishing the State responsible for examining a request for asylum lodged in a Member State or in Iceland or Norway. Note the wish of the associated States to cede, as necessary, the exercise of their presidencies and rotate it among them in alphabetical order of name as from the entry into force of the Agreement between the European Community and the Swiss Confederation concerning the criteria and mechanisms for establishing the State responsible for examining a request for asylum lodged in a Member State or Switzerland as complemented by the Protocol on the accession of Liechtenstein.